** CHILDREN — JAIL WITH PARENTS ** (1) WHERE A PARENT OF MINOR CHILDREN HAS BEEN ARRESTED AND IMPRISONED IN THE COUNTY JAIL UNDER SUCH CIRCUMSTANCES THAT THERE ARE NO NEARBY FRIENDS OR RELATIVES INTO WHOSE CUSTODY SAID CHILDREN MAY BE ENTRUSTED WITH, MAY SAID CHILDREN BE KEPT IN THE JAIL WITH THEIR PARENT, OR IN THE CARE OF THE JAILER? (2) IF SO, FROM WHAT FUNDS COULD A MATRON OR OTHER FEMALE ASSISTANCE — IF REQUIRED IN AN APPROPRIATE CASE — BE PAID TO TAKE CARE OF THESE CHILDREN ON THE JAIL PREMISES? (3) IF NOT, WHAT CAN BE DONE WITH THESE CHILDREN? (1) NEGATIVE (2) DO NOT NEED TO RESPOND TO SECOND QUESTION (3) THE SHERIFF HAS NO AUTHORITY TO PAY FOR KEEPING OF SAID CHILDREN OUT OF COUNTY FUNDS.  (PARENTS ARREST, CHILD CUSTODY) CITE: ARTICLE XVII, SECTION 3, 56 O.S. 176 [56-176] (HUGH COLLUM)